UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-143970 STEELE RESOURCES CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 75-3232682 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3081 Alhambra Drive, Suite 208 Cameron Park, CA (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (530) 672-6225 (Former address if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the issuer’s common stock outstanding as of May 2, 2011 was 33,877,778. EXPLANATORY NOTE- The Registrant is amending this Form 10-Q to revise certain disclosure in certain ITEMS indicated below. This Amended 10-Q includes only those Items which have been revised from the Registrant’s Form 10-Q filed with the SEC on May 16, 2011. There were no changes made to the Financial Statements. We did not introduce new information in the Notes to the Financial Statements, but minor changes were made for the purpose of clarification. ITEM 2, Management’s Discussion and Analysis, has been expanded to provide additional information relating to outstanding convertible notes. Except as set forth herein, there are no other changes to the disclosures in the Form 10-Q for the quarter ended March 31, 2011 previously filed with the SEC. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATION 18 PART II - OTHER INFORMATION 25 ITEM 6.EXHIBITS 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations for the Quarter ended March 31, 2011 (Unaudited) and the Period From May 27, 2010 (Inception) through March 31, 2011 5 Condensed Statement of Stockholders' Deficit for the Quarter ended March 31, 2011 (Unaudited) and the Period From May 27, 2010 (Inception) through March 31, 2011 6 Condensed Consolidated Statement of Cash Flows for the Quarter ended March 31, 2011 (Unaudited) and the Period From May 27, 2010 (Inception) through March 31, 2011 7 Notes to Condensed Consolidated Financial Statements 8 3 STEELE RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2011 December 31, 2010 ASSETS Current assets Cash $ $ Prepaid expenses Total Current Assets Fixed assets Accumulated depreciation ) ) Total Fixed Assets Other long-term assets Total Assets $ $ LIABIITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Derivatives liability Notes payable Notes payable – related parties - Other Liabilities - Total Current Liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) Stockholders’ deficit: Preferred stock, par value $0.001, 5,000,000 shares authorized, -0- and -0- shares issued and outstanding, respectively - - Common stock, par value $0.001, 300,000,000 shares authorized, 33,711,111 and 33,461,111 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 4 STEELE RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2011 May 27, 2010 (Inception) Through March 31, 2011 Revenue $
